Citation Nr: 1143418	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  10-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.  He died in September 2007.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied service connection for the cause of the Veteran's death.  In August 2009, the appellant filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the appellant when further action, on her part, is required.


REMAND

On her June 2011 VA Form 9, the appellant requested a Board video-conference hearing.

The record reflects that the appellant failed to appear for her scheduled video-conference hearing in November 2011.  However, the record also reflects that the hearing notification letter was addressed to the deceased Veteran, and not to the appellant.  Therefore, the Board finds it plausible that the appellant was not notified of the date and time of her hearing.  

In this case, the Board finds that good cause for the appellant's failure to appear and to request rescheduling of her hearing has been shown.  See 38 C.F.R. § 20.704(d) (2011).  As the RO schedules Board video-conference hearings, a remand of this matter for the RO to reschedule the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action: 

The RO should schedule the appellant for a Board video-conference hearing at the earliest available opportunity.  The RO should notify the appellant and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


